



COURT OF APPEAL FOR ONTARIO

CITATION: Simopoulos (Re), 2018 ONCA 546

DATE: 20180613

DOCKET: C64630

MacFarland, Watt and Paciocco JJ.A.

IN THE MATTER OF:  MASON SIMOPOULOS

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant Mason Simopoulos

Elena Middelkamp, for the respondent the Attorney
    General of Ontario

Heard: May 14, 2018

On appeal against the disposition of the Ontario Review
    Board, dated November 16, 2017.

REASONS FOR DECISION

Background

[1]

On January 6, 2012, the appellant was found not criminally responsible
    on account of mental disorder (NCRMD) on charges of criminal harassment and
    failure to comply with a recognizance (x2). As a result of these verdicts, the
    appellant came under the jurisdiction of the Ontario Review Board (the Board).
    The particulars of the index offences which occurred in May-July 2011 are
    summarized at para. 5 of the Boards reasons as follows:

The victim in respect of the index offences was a woman who was
    one of Mr. Simopoulos teachers when he was a student at Humber College.
    Details of the index offences are set out in considerable length in the
    hospital report. Essentially, Mr. Simopoulos began telling the victim that he
    loved her, made references to intimate feelings for her and persisted in this
    behaviour despite warnings to stop both from the teacher and from the school.
    Ultimately, Mr. Simopoulos was removed from the victims class and then
    contacted her repeatedly by text and email. He also attended her classroom
    during a lecture. Security was called and Mr. Simopoulos was escorted off
    school property. He again texted the teacher. The matter was reported to the
    police and Mr. Simopoulos was arrested and charged with criminal harassment.

[2]

The appellant was detained in hospital until he was discharged into the
    community in June 2017, pursuant to the conditions of his detention order that
    permitted community living in the discretion, and subject to the approval, of the
    person in charge of the hospital. He was transferred from CAMH to St. Josephs Healthcare
    Hamilton on December 15, 2014.

[3]

Throughout his stay at CAMH his behaviour was, in the words of the
    respondent, extremely problematic, until his mother was appointed as
    substitute decision maker in May 2014. He engaged in inappropriate and sexually
    suggestive conduct with female nurses. He became fixated with his then psychologist,
    Dr. Gibas, to the point where a safety plan had to be put in place for Dr.
    Gibas. After he began treatment in May 2014 his behaviour improved, but he
    still engaged in sexually inappropriate conduct and was charged with sexual assault.

[4]

The appellants use of marijuana and its impact on his mental health has
    been an issue throughout his tenure under the Board.

[5]

After his transfer to St. Josephs in December 2014 his behaviour
    improved. The appellant continued to insist, as he does today, that medical
    marijuana is helpful to him. Until 2016 it was reported that he had no insight
    into the negative impact marijuana may have on his mental health. That year he
    participated in Substance Abuse and Relapse Prevention programs and it appeared
    he had gained some insight into this aspect of illness.

[6]

However, despite the significant progress he made during his time at St.
    Josephs, soon after his discharge into the community, in July 2017, he tested
    positive for THC. He completed substance abuse programs but he remains firmly
    of the view that medical marijuana helps his anxiety and that Dr. Prats views
    that the use of marijuana is contraindicated for him are outdated and not in
    accord with modern thinking.

[7]

Paragraph 19 of the respondents factum nicely summarizes the unanimous
    opinion of the treatment team:

Although the appellant had made significant progress over the
    last year, the team opined that his situation remained fragile. He required a
    lot of support from the clinical team and without that support it was expected
    that the appellant would become even less motivated and use illicit substances
    to the point that he would become psychotic. In the clinical risk summary, it
    was also noted that the appellant had contacted some staff members through
    social media. With respect to the appellant representing a significant risk to
    the safety of the public, his risk factors were noted to include his psychotic
    disorder, active substance use disorder, and lack of prosocial behaviour and
    motivation. The treatment team was of the unanimous opinion that the appellant
    remained a significant risk to the safety of the public.

[8]

At the time of the hearing before the Board in October 2017, Dr. Prat
    had been the appellants attending psychiatrist for over two years. He noted
    that when the appellant stopped using marijuana in January 2017 his behaviour
    improved such that it led to his discharge into the community in June. However,
    soon after his discharge, he began to use marijuana and, not long after that,
    started to contact some staff members through social media, commenting about
    their appearance and the fact that he liked them.

The current appeal and analysis

[9]

While counsel for the appellant suggests the conduct was innocuous and simply
    represented the appellant reaching out because he was lonely, the difficulty is
    that this type of conduct is reminiscent of the index offence in its early
    stages. Key evidence before the Board is recited at para. 22 of the
    respondents factum:

Dr. Prat stated that after the hospital report was completed
    the appellant tested positive for marijuana on a second occasion. The appellant
    advised that he had obtained a licence for medical marijuana and had smoked
    marijuana for five days. Dr. Prat advised that he assessed the appellant on the
    day after his last dose and observed that the appellants mental status had
    changed. In his opinion, the appellant was not fully psychotic, but he was
    irritable and oppositional. Dr. Prat stated that the appellants presentation
    showed precursive signs of a potential psychotic relapse. Dr. Prat re-assessed
    him the next day and the appellants mental status had returned to his
    baseline, there was no oppositional behaviour or irritability.

[10]

It
    was Dr. Prats opinion that the recent events with respect to the appellants
    relapses with marijuana use demonstrated conclusively that marijuana has a
    negative impact on his mental health. Further, that if the appellant used lots
    of regular cannabis, even within a short period of time, he would become floridly
    psychotic and require readmission. The return of those symptoms would lead to
    impulsivity, poor judgment and an inability to conform his conduct, leading to
    conflict with other individuals and possible further interaction with the law.
    He concluded that the appellant is at much greater risk for engaging in
    impulsive, aggressive behaviour and the potential for assaultive behaviour
    remains even when his mental illness is chemically treated. The risk continues
    because of the destabilizing effect that marijuana has on his mental state.

[11]

The
    appellant argues that the Board erred in finding he constitutes a significant
    threat to the safety of the public and by failing to conduct a proper analysis
    and give reasons for the finding of significant risk.

[12]

We
    do not agree. The treatment team including Dr. Prat were unanimous in their
    opinion that the appellant remains a significant risk.

[13]

In
    its reasons the Board reviewed the risk summary contained in the Hospital
    Report and recited relevant portions at para. 7 of its reasons and in
    particular:

Mr. Simopoulos presents with several risk factors, which
    include his psychotic disorder, his active substance use disorder, and his lack
    of prosocial behaviour and motivation. Based on the above, I am of the clinical
    opinion that Mr. Simopoulos remains a risk for the safety of the public.
    Indeed, Mr. Simopoulos remains at risk for becoming psychotic if he does not
    manage to stop using cannabis. If Mr. Simopoulos were to become psychotic, he
    would require rapid admission to the hospital and would unlikely cooperate with
    staff, as per his past psychiatric history. Therefore, it is my clinical
    opinion that Mr. Simopoulos risk can be managed on a Detention Order in a
    Forensic General Unit, with a community living provision in his disposition.

[14]

Despite
    the hospitals recommendation for a continued detention order, the Board was of
    the view that in all the circumstances, the appellants care could be managed
    through the terms of a conditional discharge  which we note was the
    alternative relief requested by the appellant before the Board.

[15]

Its
    decision in finding that the appellant remained a significant risk to the
    safety of the public is not unreasonable. It was the unanimous view of the
    treatment team and of Dr. Prat. For the reasons outlined above they were of the
    view that the appellants continued use of marijuana and his intention to
    continue its use rendered him a significant threat. As the Board noted at para.
    13 of its reasons:

Dr. Prat confirmed that the use of marijuana was central to the
    significant threat issue and noted that this has been a constant for Mr.
    Simopoulos, despite efforts by the hospital to deal with the issue.

And at para. 14:

Dr. Prat confirmed that when Mr. Simopoulos was using marijuana
    during the summer, there had been a noticeable change in his mental status.

[16]

While
    the reasons of the Board could be improved upon, on the whole it is clear that
    they reviewed the evidence and accepted the opinion of the treatment team and
    Dr. Prat that the appellant remains a significant risk because of his continued
    use of marijuana and his refusal to discontinue its use.

[17]

Their
    decision is reasonable and there is no basis to interfere with the disposition.

[18]

It
    is to be hoped that the appellant will be persuaded to once again participate
    in a substance abuse prevention program to continue the progress he was making
    before his discharge into the community. The Board was hopeful that he would do
    so and hence their order provided for a pre-hearing conference to determine
    whether a six-month review would be warranted.

Disposition

[19]

The
    appeal is dismissed.

J. MacFarland J.A.

David Watt J.A.

David M. Paciocco J.A.


